Citation Nr: 1011966	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-26 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The record reveals that the RO has not yet formally certified 
the appeal of this issue.  However, it is clear that the 
Veteran has filed the documents necessary to confer 
jurisdiction of these issues on the Board, including the 
August 2007 VA Form 9.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.  See also 38 C.F.R. § 19.35 (indicating that 
certification of appeals on VA Form 8 ("Certification of 
Appeal") is for administrative purposes and "does not serve 
to either confer or deprive the [Board] of jurisdiction over 
an issue.").  As a result, the issue must be considered 
presently.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To provide proper notification and to 
provide the Veteran with a personal hearing at the North 
Little Rock, Arkansas, VA Regional Office before a member of 
the Board.  

As was noted above, the Veteran has properly and timely 
appealed his claim of entitlement to a TDIU.  However, the 
issue has not been certified to the Board.  In this regard, 
there is no VA Form 8 "Certification of Appeal" of record.  
38 C.F.R.         § 19.35.  More importantly, however, the 
Veteran did not receive notification in writing of the 
certification and transfer and of the time limit for 
requesting a change in representation, for requesting a 
personal hearing, and for submitting additional evidence 
described in 38 C.F.R. § 19.36.  As such, this appeal must be 
remanded to afford the Veteran due process.

Furthermore, in the August 2007 VA Form 9, the Veteran 
specifically requested a hearing at a local VA office before 
a member of the Board, prior to his claim being reviewed by 
the Board.  As the Veteran is requesting a Travel Board 
hearing, the issue needs to be returned to the RO so that a 
Board hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should properly certify the 
issue of entitlement to a TDIU to the 
Board and notify the Veteran of such 
pursuant to 38 C.F.R. §§ 19.35 and 19.36.

2.  The RO should schedule the appellant 
for a Travel Board hearing in accordance 
with applicable procedures.   The 
appellant and his representative should be 
provided with notice as to the time and 
place to report for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

